 LOCA. UNION 684. IBEWLocal Union 684, International Brotherhood of Elec-trical Workers and Walsh & Maddox. Cases 32CE-6 and 32-CC-79November 23, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS MURPHYAND TRUESDAI.EOn September 26, 1978, Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand briefs, the General Counsel filed an answeringbrief, and the Charging Party filed a brief in supportof the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommended Or-der.The essential facts are not in dispute. GeneralContractor Stanley, which employs nonunion carpen-ters, subcontracted electrical work on a building proj-ect to Walsh & Maddox, whose employees are mem-bers of Respondent. Walsh & Maddox is a member ofthe National Electrical Contractors Association and,therefore, bound to the collective-bargaining agree-ment between NECA and Respondent. That agree-ment provides in section 7 that "This Agreement doesnot deny the right of the union or its representative torender assistance to other labor organizations, by re-moval of its members from jobs when necessary andwhen the Union or its proper representative decidesto do so; but no removal shall take place until noticeis first given to the employer involved."On January 13, 1978, members of the CarpentersUnion began picketing the jobsite carrying area stan-dards picket signs complaining about the wages andfringe benefits paid by Stanley to its employees.Walsh's employees refused to cross the picket linewhich, Respondent informed Walsh, it intended tohonor, thereby causing Stanley to establish a clearlyI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.marked reserved-gate system. On January 26, 1978, atthe conclusion of a period of inclement weatherwhich precluded any jobsite work by its employees,Walsh sent several employees to work at the site. Af-ter talking with the pickets, however, the employees,who previously had expressed a determination towork, decided not to work and returned to Walsh,where one of them telephoned Sturgis, Respondent'sbusiness manager. Sturgis advised the employee that,if he went through the gate reserved for Walsh's em-ployees, he would be summoned before Respondent'sexecutive committee and "likely be fined." The em-ployee reported this conversation to Walsh.On the following day, Sturgis notified Walsh that,pursuant to section 7 of the bargaining agreement,Respondent "is exercising its right to remove ourmembers from your job .... This removal is based onthe policy of our local not to have our members workshoulder to shoulder with non-union employees andto render assistance to any other labor organizationwhose members are threatened with erosion of theirwages and working conditions due to non-union workbeing performed in their craft. Due to the presence ofnon-union employees at the above mentioned loca-tion our members will be removed as of 1/31/78."About a week later, Sturgis distributed to Respon-dent's members a "Know Your Rights" leaflet whichstated that, although Respondent had a contractualright to remove its members from jobsites at whichnonunion employees were working, and even if it in-structed its members not to work, they neverthelesshad the right to determine whether the presence ofnonunion employees on the site constituted a threatto their wages and conditions and to refuse to workalongside any nonunion employee and to cross anypicket line regardless of the existence of a reservedgate system.2By letter dated March 16, 1978, Respondent's at-torney notified NECA, and thereby Walsh, that Re-spondent's interpretation of Section 7 of the bargain-ing agreement is that it may withdraw its membersfrom a construction site only in two instances, whennonunion employees are present at the site becauseRespondent "does not wish its members to wookshoulder-to-shoulder with non-Union employees, andin sympathy with other employees who are engagedin a lawful primary dispute at the same site."The Administrative Law Judge, relying on Brick-layers and Stone Masons Union, Local 2, Bricklavers,Masons Plasterers' International Union of America.AFL-CIO (Gunnar 1. Johnson & Son, Inc.), 244NLRB 1021 (1976), found the contractual clause in2 Pnor to the distribution of this leaflet. which was prepared by Respon-dent's attorney. Sturgis had prepared and intended to distribute a leafletwhich, in substance, instructed Respondent's members to leave a job if apicket line was established, regardless of "hov many gates he employer setsup.246 NLRB No. 89549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDissue is not restricted to contracting or subcontractingconstruction site work, and, therefore, does not fallwithin the construction industry proviso to Section8(e); that Respondent's interpretation of the clausefails to bring it within the protection of that provisoand, moreover, emphasizes the type of self-help ac-tion which the clause permits and which further re-moves the protection of that proviso; and that theclause is broad enough to apply to secondary activityand, on its face, is violative of Section 8(e). He alsofound that the Supreme Court's decision in ConnellConstruction Co., Inc. v. Plumbers & Steamfitters Lo-cal Union No. 100. etc., 421 U.S. 616 (1975), neither"[b]roadened the scope of the construction industryproviso-[nor] changed Board law in this regard."3We agree with the Administrative Law Judge thatRespondent violated Sections 8(b)(4)(i) and (ii)(B)and 8(e) of the Act. We agree that the clause in issueconstitutes an implied agreement to cease doing busi-ness with an entity objectionable to Respondent-i.e.,Stanley, which is involved in a labor dispute with alabor organization supported by Respondent-and,therefore, is secondary within the meaning of Section8(e). We further agree that the clause is not privilegedby the construction industry proviso to Section 8(e)because its restrictions are not limited to contractingor subcontracting jobsite work. We also find, in thisconnection, that Respondent's March 16, 1978, letterto NECA, wherein it interpreted the clause as beinglimited to jobsite work, merely is an unsuccessful at-tempt to modify the clause. Thus, we find it unneces-sary to consider whether the protection of the provisowould be lost because the clause permits self-help ac-tion and, therefore, we do not adopt the Administra-tive Law Judge's finding that it was lost.Accordingly, we find that the clause in issue vio-lates Section 8(e). We also agree with the Administra-tive Law Judge's further findings that by invokingsaid clause in order to assist the Carpenters Union inits dispute with Stanley, and by distributing the"Know Your Rights" leaflet for the same reason, Re-spondent induced and encouraged Walsh's employeesto engage in a strike and a refusal to work, and alsocoerced and restrained Walsh, all for the purpose offorcing or requiring Walsh to cease doing businesswith Stanley, in violation of Section 8(b)(4)(i) and(ii)(B) of the Act.At the time of the issuance of his Decision the Administrative Law Judgedid not have the benefit of recently issued Board decisions interpreting andapplying Connell. These cases do not, however, materially affect the outcomein this proceeding. See International Union of Operating Engineers, Local No.701, AFL-CIO, el al. (Pacific Northwest Chapter of the Associated Builders &Contractors, Inc.), 239 NLRB 274 (1978); Los Angeles Building and Construc-tion Trades Council; and Local Union No. 1497, United Brotherhood of Car-penters and Joiners ofAmerica (Donald Schriver, Inc.), 239 NLRB 264 (1978):Utilities Services Engineering, Inc., 239 NLRB 253 (1978); Carpenters LocalNo. 994, United Brotherhood of Carpenters andJoiners of Amerca, A FL- CIO,et at. (Woelke & Romero Framing, Inc.), 239 NLRB 241 (1978).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Local Union 684,International Brotherhood of Electrical Workers,Modesto, California, its officers, agents, and represen-tatives, shall take the action set forth in the said rec-ommended Order, except that the attached notice issubstituted for that of the Administrative Law Judge.APPENDIXNoIi(cE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WII.L NOT enter into, maintain, give effectto, or enforce clauses in our collective-bargainingagreement with Walsh & Maddox, or with anyother employer, to the extent that they violateSection 8(e) of the National Labor RelationsAct.WE WILL NOT induce or encourage any indi-vidual employed by Walsh & Maddox, or anyother person engaged in interstate commerce orin an industry affecting commerce, to engage in astrike or a refusal in the course of his employ-ment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles,or commodities, or to perform any services,where an object thereof is to force or require anysuch person or any other person to cease doingbusiness with Guy R. Stanley Construction.WE WILL NOT threaten, restrain, or coerceWalsh & Maddox or any other person engagedin interstate commerce or in an industry affect-ing interstate commerce, where an object is toforce or require said person, or any other person,to cease doing business with Guy R. StanleyConstruction.LOCAL UNION 684, INTERNATIONAL BROTH-ERHOOD OF ELECTRICAL WORKERSDECISIONSIATEMENI OF IE CASEJAMES S. JENSON, Administrative Law Judge: These caseswere heard before me in Modesto, California, on June 6,1978. The consolidated complaint, which issued on March20, 1978, pursuant to charges filed on February 28, 1978, inCase 32 CE--6 and on March 13, 1978, in Case 32 CC-79,allege violations of Section 8(e) and 8(b)(4)(i) and (iiXB),550 LOCAL UNION 684. IBEWrespectively. More specifically, the consolidated complaintalleges that Respondent violated Section 8(e) by reaffirmingand giving effect to article II, section 7, of the collective-bargaining agreement between it and Walsh & Maddox.and violated Section 8(b)(4)(i) and (ii)(BI by inducing andencouraging employees and other persons to honor thepicket line of another labor organization, all with an objectof forcing the electrical subcontractor Walsh & Maddoxand other persons to cease doing business with the generalcontractor, Guy R. Stanley Construction. Respondent de-nies that the contractual provision in question has a second-ary objective, but that, "even if such an objective were pres-ent, the clause was lawful under the 'construction industryproviso' to Section 8(e), as interpreted in Connell Conlruc-lion Co., Inc. v. Pluhmber.rs Steamitters I.ocal Union Vo.1001 and in post-Connell guidelines issued by the GeneralCounsel." All parties were given full opportunity to appear,to introduce evidence, to examine and cross-examine wit-nesses, to argue orally, and to file briefs. Briefs were filed bythe General Counsel, the Charging Party., and Respondentand have been carefully considered.Upon the entire record in the case, and from my observa-tion of the witnesses and their demeanor. I make the follow-ing:I'IN)IN(;S ()F FAC(I1. JURISDI)( IIONWalsh & Maddox, herein called Walsh, a California cor-poration, is engaged as an electrical contractor in the build-ing and construction industry in Merced, California. Dur-ing the past year, Walsh purchased and received goodsvalued in excess of $50,000 from suppliers located withinCalifornia, which suppliers received such goods in substan-tially the same form directly from outside California. Theparties stipulated, and I find, that Walsh is an employerand person engaged in commerce within the meaning ofSection 2(l), (2), (6), and (7) of the Act. The parties stipu-lated, and I find, that Guy R. Stanley Construction is aperson engaged in commerce within the meaning of Section2(1). (6). and (7) of the Act.II. HE L.ABOR ORGANIZATIONS INVOI.VI)It is not disputed, and I find, that Respondent and DeltaYosemite District Council of Carpenters, herein called Car-penters, are each labor organizations within the meaning ofSection 2(5) of the Act.iii. THE A.I.EGED UNFAIR l.ABOR PRArTIc(ESA. FactsWalsh, an electrical contractor, is a member of the Na-tional Electrical Contractors Association, herein calledNECA, and subject to the provisions of a collective-bar-'421 U.S. 616 (1975).There is little dispute regarding the material facts, many of which arecontained in a stipulation and related documents introduced at the hearingas Jt. Exh. I through 7.gaining agreement between the Modesto Division of theSan Joaquin Chapter of NECA and Respondent. Walshemploys a permanent corps of employees who are membersof Respondent. Guy R. Stanley Construction, herein calledStanley, has been engaged as a general contractor in theconstruction of the County Bank of Merced building inMerced, California. Stanley. who employs nonunion car-penter employees, subcontracted the electrical work on theCounty Bank of Merced building project to Walsh, whocommenced working at the jobsite on December 2, 1977.On January 13. 1978,1 the Carpenters commenced picketingthe jobsite with picket signs reading:GtUY R. SANLtEYCo)NSI. Co.Doris No PA'WA(;-S & FRINGESESIABI.ISIHE1 IN TiIS AREAFOR CARPENIERS, D I AYosEMi ri D.C.On January 12 Walsh had two electrical employees workingat the jobsite. On January 13 two electricians were againsent to the jobsite: however. they declined to cross thepicket line and returned to Walsh's shop. Les Walsh,Walsh's president, then called Gilbert Sturgis, Respondent'sbusiness manager and financial secretary, and asked if thepicket line was "sanctioned" by the Building Trades Coun-cil. Sturgis, who is also the president of the Building TradesCouncil, responded that it was, and that Respondent washonoring the picket line. According to Sturgis. Walsh in-formed him that a "double gate" was going to be estab-lished.On January 17 Stanley established a dual gate system atthe jobsite, entrances A and B being located approximately300 feet apart. Entrance A was marked by a sign reading:ENTRANCE A"This entrance is for useby all employees to CountyBank of Merced exceptemployees and suppliers toWalsh & Maddox Electric.Soule SteelThese employees andsuppliers use ENTRANCE "B"only.Entrance B was marked by a sign reading:ENTRAN(CE "B"This entrance isreserved for theemployees of and suppliers ofWALSH &MADI)OX EI.ECTRICA.SO)UlE STEEI.ONLY. All otheremployees or suppliersuse ENTRANCE "A".Les Walsh testified that on or about January 20 he andAll dates hereafter are in 1978 unless otherwise sated551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBill Coleman, manager of the San Joaquin Valley Chapterof NECA, met with Sturgis and drove to the jobsite, wherethey observed the picketing and the dual gates. WhileWalsh and Coleman urged him to allow the electricians towork, Sturgis' only response was to the effect that "Some-body had lied to him."Les Walsh testified that no electrical work was scheduledat the jobsite between January 13 and 25 because of rain,and that between those dates his employees worked at otherjobs, weather permitting. He denied that any employeeswere sent home as punishment for refusing to cross thepicket line, and no substantive evidence contradicts this as-sertion. Sturgis, however, testified that on either January 17or 18 he received a telephone call from Lester Serbousek, aWalsh employee, who indicated he was not working thatday because there were "non-union people working on thejob." Sturgis claimed that "probably the 20th or the first ofthe following week, the 21st, 22nd, in there," he receivedtelephone calls from four Walsh employees who reportedthat they had been told to work on the bank project, thatthey had refused to go to work, and that as a consequencehad been sent home, "being told that there was no work forthat day, and this happened two or three days in a row tothem." Sturgis testified that he told them "that I would seewhat I could do to protect them from losing any more timeor from being disciplined." He denied that he told the menthat they should not work or cross the picket line because itwas sanctioned, or that they would be fined or brought be-fore the Union's executive board if they did. None of thefour employees were called as witnesses. I am convinced,however, that Sturgis is confused regarding dates, and thatWalsh did not dispatch any employees to the bank jobsiteafter January 13 until January 25 because of the weather.4On January 25 Walsh sent one man to work at the bankjobsite; however, he refused to enter the gate "B" entranceset up for Walsh's employees and returned to the shop.On January 26 Walsh sent employees Marvin Carlsonand Gordon Fisher to work at the bank jobsite. Les Walshtestified these two employees had told him they did notwant to lose their jobs to nonunion people and assured himthat they would work. Instead, however, they returnedwithin I hour and reported that they had talked to thepickets and decided not to work. The men then called Stur-gis. Carlson advised Les Walsh that Sturgis told him hewould be called before the "executive board" and "likely befined" if he went through the gate reserved for Walsh's em-ployees. Sturgis denied making these statements andclaimed that he told Carlson that whether he went throughthe second gate was "strictly your decision," and that therewas nothing in the Union's "constitution, by-laws or work-ing agreement, that anything could happen to you if youcross that." In light of action taken by Sturgis thereafter Ido not credit his testimony in these respects.Article II, section 7, of the collective-bargaining agree-ment provides as follows:This Agreement does not deny the right of the union orits representatives to render assistance to other labor or-Les Walsh was definite regarding dates, whereas Sturgis was not, placingtelephone conversations with Walsh employees on "probable" dates fallingon Friday and the weekend, which he characterized as "the first of the fol-lowing week."ganizations, by removal of its members from jobs whennecessary and when the Union or its proper representa-tive decides to do so; but no removal shall take placeuntil notice is first given to the employer involved.[Emphasis supplied.]5On January 27 Sturgis sent the following telegram toWalsh:6This notice is being sent to your [sic] pursuant to Arti-cle 1, Section 7 of our labor agreement. In accordancewith the terms of that Section Local Union 684 is exer-cising its right to remove our members from your joblocated at County Bank of Merced 490 West OliveAvenue, Merced, California. This removal is based onthe policy of our local not to have our members workshoulder to shoulder with non-union employees and torender assistance to anv other labor organization whosemembers are threatened with erosion of their wagesand working conditions due to non-union work beingperformed in their craft. Due to the presence of non-union employees at the above mentioned location ourmembers will be removed as of 1/31/78. [Emphasis sup-plied.]By letter dated January 30, Walsh advised Sturgis as fol-lows:Dear Mr. SturgisWe are demanding you advise your members work-ing for us to man the County Bank of Merced job. Aproper gate has been established for your membersuse.A copy of a demand on us from Mr. Eugene Mashdated January 30, 1978, Guy Stanley Constructions at-torney, is attached.We will hold you responsible for any costs that mayarise from this matter.Sturgis testified that he met with both Coleman and LesWalsh on January 30, that the letter was hand delivered byColeman, that Walsh stated he would like to get his peopleback on the job, and that Sturgis replied that it was not upto him, it was up to the employees.On or about February 6 Sturgis distributed a leaflet onRespondent's letterhead to its members, including thoseworking for Walsh, reading:Know Your RightsMany of our members have asked what their rightsare when there are non-union employees working nextto them on a project, or when a picket line is set up.This memorandum is designed to help answer some ofthose questions.Our labor agreement provides that the Union may"render assistance to other labor organizations, by re-moval of its members from jobs when necessary." Butregardless of whether or not the Union tells you to stopworking, YOU, AS AN INDIVIDUAL, HAVE THE FOLLOW-ING RIGHTS:'This language has been in contracts between Respondent and NECAsince 1945.6 The parties stipulated that the telegram incorrectly refers to art. I. sec. 7,when in fact the true reference is to art. II, sec. 7.552 LOCAL UNION 684. IBEWI. You can decide for yourself whether the presence ofnon-union employees on a job threatens to under-mine the wages and conditions you have fought hardto achieve;2. You can refuse to work alongside any non-unionemployees, whether they are electricians or membersof any other craft;3. You can refuse to cross or work behind any picket-line regardless of whether the picket line is estab-lished by your union or any other union, and regard-less of whether the project has a single or two gatesystem.THE CONSTITUTION OF 'IIIE UNITEI) STATES GIVES YOUTHESE RIGHTS. YOU MUST D)ECIDE WHEN TO EXERCISETHEM!!Prior to distributing this leaflet Sturgis had acquired andduplicated for distribution on Respondent's letterhead an-other leaflet, which he discussed with and read to Colemanover the telephone. Coleman suggested that he check withhis attorney before sending it out. Upon his attorney's ad-vice he sent the "Know Your Rights" leaflet, which wasdrafted by the attorney instead of the following leaflet.which he had read over the phone to Coleman and hadduplicated and intended to send:GOOD UNION MEMBERS RESPECT PICKET LINESA good union member is extremely careful when con-fronted with a picket line situation.WHEN A PICKET LINE IS ESTABLISHED on a job where heis working:1. He LEAVES. He DOES NOT TAL.K-JUST I.EAVES.2. He READS the PICKET SIGN as he leaves.3. He DOES NOT hang around near the job.4. He knows that ONCE A PICKET LINE IS ESTABLISHED,his Business Agents and other Union officials arelegally gagged and handcuffed from giving advicepertaining to THAT JOB. They can only tell him if thePicket Line is AUTHORIZED.5. He does NOT ALLOW HIMSELF to be drawn into con-versations with ANYONE at the job site.A GOOD UNION MEMBER KNOWS HIS RIGHTSA. He has the right not to work behind ANY PicketLine.B. He has the right to decide for himself whether towalk off a job being picketed.C. He understands that his trade may be under at-tack next.D. He knows that a two gate system means a PICKETLINE and he has the RIGHT NOT EO WORK, no matterhow many gates the employer sets up.KEEP THIS SHEET-KNOW YOUR RIGIHTSBE PREPARED AHEAD OF TIME-HOW 10 REACT ro PICKETI.INES.The charge in Case 32-CE 6 was filed on February 28and in Case 32-CC-79 on March 29. In the meantime Stan-ley hired a nonunion electrical subcontractor, AtwaterElectric, to perform the electrical work in Walsh's place.The Atwater Electrical bill was charged against Walsh'scontract payments.On March 16. Respondent's counsel wrote to Coleman ofNECA regarding Respondent's interpretation of article II,section 7. In material part the letter reads:Please be advised that Local 684 interprets theabove language to mean that men may be withdrawnfrom a jobsite, at the present time, only under the fol-lowing circumstances:I. Non-Union employees are present on a construc-tion site at the same time that members of Local 684are expected to be present and, pursuant to theguidelines relating to §8(e) issued by the GeneralCounsel after the Connell case, Local 684 does notwish its members to work shoulder-to-shoulder withnon-Union employees;2. Local 684 wishes to withdraw the services of itsmembers, at a construction site, in sympathy withother employees who are engaged in a lawful pri-mary dispute at the same site.As I stated above, these are presently the only cir-cumstances under which Local 684 may invoke thelanguage which is contained in Article II. Section 7 ofour collective bargaining agreement. We reserve theright, of course, to invoke the language under suchother circumstances as the NLRB or its General Coun-sel may, in the future, determine to be lawful under§8(e).If the clause is invoked for any purpose other thanas outlined herein, you may use this letter in any La-bor-Management Committee proceeding or in arbitra-tion as evidence of a violation of the Agreement.On March 23 NECA's attorney wrote to Respondent's at-torney as follows:J. W. Coleman has referred to us your letter ofMarch 16, 1978, in connection with your "clarifica-tion" of Article II, Section 7 of the collective bargain-ing agreement between the chapter and IBEW Local684. Obviously, your interpretation of Section 7 isplainly at odds with Section 8(e) of the National LaborRelations Act, as well as Section 8(b)(4). Accordingly.assuming that your letter of March 16 is tendered assome form of "settlement" offer in connection with thepending Section 8(e) charge in Case No. 32 CE-6.your offer is categorically rejected.B. Positions of the PartiesPointing out that article II, section 7, gives Respondentthe unfettered right to remove its members from any jobwhen necessary "to render assistance to other labor organi-zations," the General Counsel contends the sole purpose ofthe clause appears to be secondary in nature and becausethe clause is broad enough to apply to secondary picketingon its face it violates Section 8(e). Arguing that the sectionwas utilized simply to protect the Walsh employees frombeing disciplined for refusing to work alongside nonunion553 I)F.C'ISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, Respondent contends the contractual languagewas not used "to satisfy [Respondent's] objectives else-where." It contends further that since Walsh was the sub-contractor and had a binding contract to perform the elec-trical work, there was no way Walsh could force Stanley offthe job, and consequently there is no basis for inferringRespondent's objective in invoking article II, section 7, wasto force Walsh to cease doing business with Stanley. Re-spondent also argues that by the March 16 letter from itscounsel to NECA it bound itself to invoke article 11, section7, in only two situations, i.e., (1) where there is a lawfulprimary dispute at the same situs,' and (2) where nonunionemployees are present on the same site and at the same timethat members of Respondent are expected to be present andthe employees do not wish to work sholder-to-shoulder withnonunion employees. It is contended by Respondent thatthe questioned clause was invoked in the second situationwith the primary object of protecting its members whenthey refused to work shoulder-to-shoulder with nonunionemployees. The General Counsel, on the other hand, arguesthat the Union's March 16 clarification letter does not alterthe fact that the clause in dispute remains overly broad onits face and therefore unlawful, and that the March 16 letterconstitutes a unilateral attempt by the Union to impose anew contract provision on Walsh and NECA, which at-tempt was promptly rejected by NECA by letter datedMarch 23 (Joint Exh. 7). Even if Respondent's attempted"clarification" were to be considered, argues the GeneralCounsel, the attempted limitation of article II, section 7, isstill unlawful since it would permit Respondent to removeits members who are employed by a neutral employer,Walsh, in circumstances where another union, the Carpen-ters, was involved in a labor dispute with another employer,Stanley, even though a neutral gate had been establishedfor Walsh's employees and the primary picket line is con-fined to the gate reserved for the primary employer withwhom the Carpenters have a dispute.Respondent contends next that even if article II11, section7, is interpreted as encompassing a secondary objective it isnevertheless lawful under the construction industry provisoto Section 8(e) as interpreted in Connell Construction Co., v.Plumbers & Steamfitters Local Union No. 100, et al., 421U.S. 616 (1975), supra, and post-Connell guidelines issuedby the General Counsel. It is obvious, of course, that byissuing the complaint herein the General Counsel disagreeswith Respondent's assessment of the "guidelines," which, inany event, merely set forth his views on issues arising underthat decision, and, as he points out "The Board and thecourts will be the final adjudicators of these matters."7(Con-tending that Respondent has not violated Section8(b)(4)(i) and (ii)(B) of the Act, Respondent argues thatarticle 11, section 7, was not invoked because of the disputebetween Stanley and the Carpenters Union but instead by"the presence of non-union employees on the site at thesame hours that the electricians were expected to work,"claiming further that Respondent did not attempt to per-suade its members to withdraw their services at the jobsite.7BNA's Daily Reporter System. No. 245, dated 12 20 76, p. D-l, ap-pended to Respondent's bnef.ConclusionsA. Section 8(e)Although the contract involved herein was executed out-side the Section IO(b) period. the Board has consistentlyheld that the words "enter into" in Section 8(e) of the Actencompass the concepts of "maintenance. enforcement andreaffirmation." See International Organization of Masters,Mates and Pilots, AFL ('IO (Cove Tankers Corporation),224 NLRB 1626 (1976): Dan McKinnev, Co., e al., 137NLRB 649 (1962); Los Angeles Mailers Union No. 9. 1.T7 U.(Hillbro Newspaper Printing Comnpanv), 135 NLRB 1132(1962). It is clear from the undisputed facts that Respon-dent invoked the provisions of article 11, section 7, in itsJanuary 27 telegram to Walsh and has claimed reliance onthe section to protect the employees it represents from disci-pline for refusing to cross the neutral gate reserved forthem. Therefore, it is found that Respondent reaffirmed theclause within the 10(b) period in order to bring it within the"to enter into" language of Section 8(e).The instant case is strikingly similar to Bricklayers andStone Masons Union, Local No. 2, et al. (Gunnar 1. Johnson& Son, Inc.), 224 NLRB 1021 (1976), enfd. 562 F.2d 775(D.C. Cir. 1977), both postdating the Connell decision,which issued June 2. 1975, by more than 1 year and 2 years,respectively. In the Bricklayers case, a school district en-tered into contracts for the construction of a school build-ing with () a general contractor who employed members ofvarious locals of the Laborers, Bricklayers and OperatingEngineers, all AFL CIO affiliates; (2) a prime mechanicalcontractor who employed members of the Plumbers, alsoan AFL CIO affiliate; and (3) an electrical contractorwhose employees did not belong to an AFL CIO union.Several weeks after work commenced IBEW Local 110. anAFL-CIO affiliate, posted a sign at the construction sitenotifying the public that the electrical work was being per-formed by the electrical contractor at substandard wagesand benefits. Employees of the general and mechanical con-tractors left the jobsite upon seeing the sign. Thereafter, aseparate gate was established fbor the neutral employers,some 450-500 feet from the gate reserved for the employeesand suppliers of the electrical contractor, the primary em-ployer. While IBEW Local 110 continued to picket only thegate reserved for the electrical contractor, the employees ofthe neutral employers continued to refuse to enter the otherneutral gate until after a temporary restraining order hadentered against the work stoppage and the various unionsordered to arbitrate the dispute. The collective-bargainingagreements between the neutral employers and the unionswhose members refused to work contained clauses protect-ing employees from discipline if they refused to cross apicket line.8Before the arbitrator the unions defended theI'he Bricklayers, Laborers, and Operating Engineers contracts essentiallyread as follows:PI(KFIS. BANNERS ANI) SIRIKIS. The Employer may not request or in-struct any Employee .. to go through a picket line except to protect lifeor property The Unions agree that there shall be no cessation of workor any recognition of picket lines of an) union without first giving priornotice to the Emploser or his Association.The Plumbers clause reads as follows:Refusal to pass through a lawfully permitted picket line will not consti-tute a violation of the agreement.554 LOCAL UNION 684. IBEWuse of the picket line clauses against Section 8(e) on thebasis the decision not to work was made solely by the em-ployees, and that the unions took no action to encourage orinstigate the refusal to work. 'The arbitrator held that theclauses were broad enough to protect the employee refusalsto work on the project, rejected the employer's argumentthe clauses violated Section 8(e). and concluded "the picketline clauses may be used to protect the individual decisionof neutral employees to honor it." The unions immediatelyposted notices to their membership that "Accordingly, un-der our contract, you have the right to decide whether ornot to work on this job in the presence of the ElectriciansLocal 110 banner. It is up to you to decide whether tohonor or not the Electricians' banner." Thereafter. thecharge alleging Section 8(e) violations was filed.In holding that the clauses of the Laborers, Bricklayers,and Operating Engineers were overly broad on their faceand violated Section 8(e), the Board stated in Brickltters at1025:The Board has repeatedly held that to the extentthat picket line clauses are "broad enough to apply tosecondary picketing having no connection with dis-putes concerning jobsite subcontracting. [such clausesare] prohibited by 8(e) ...."" It is clear here that theclauses of the Laborers, Bricklayers, and OperatingEngineers are broad enough, on their face, to apply tosuch conduct. Further, contrary to the Respondents'contention, even if we were to find, arguendo, that Re-spondents were attempting to have the clauses inter-preted and applied in a lawful and restricted mannerbefore the arbitrator, it would not change the fact thatthe clauses originally entered into are overly broad ontheir face. It is clear from the legislative history of Sec-tion 8(e) that Congress intended to proscribe the enter-ing into of a hot cargo clause as well as its subsequentenforcement." except to the extent that the construc-tion industry proviso to that section exempts the enter-ing into of agreements "relating to the contracting orsubcontracting of work to be done at the site of theconstruction." Since the clauses of the Laborers, Brick-layers, and Operating Engineers clearly are not re-stricted to contracting or subcontracting of work to bedone on the construction site, we find those clauses tobe overly broad and Respondents' entering into thoseclauses by their reaffirmance of of them was violativeof Section 8(e).'"" Hodcarriers' and Construction Laborers' Union Local 300., Interna-tional Hodcarriers' Building and Common laborers' Union of America.AFL CIO (Jones & Jones, Inc 154 NLRB 1744. 1745. fn. 7 ( 1965): seealso Brotherhood of Painters, Decorators and Paperhangers of America.Local Union No. 823., .4 FL-CIO (Independent Painting Contractorr ofNew Mexico). 161 NLRB 620. 629, fn. 15 (1966). and accompanyingtext."1 Drivers. Salesmen, Warehousemen, Milk Processors, Cannery. DaiurEmployees and Helpers Local Union No 6t95, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, et al.(John B. Threlfall d/bla Threlfall Construction Compan.), 152 NLRB577 (1965), enfd. 361 F.2d 547 ([).C. Cir. 1966).11 See Local 294, International Brotherhxod of Teamsters, Chauffurs.,Warehousemen & Helpers of America (Clemence D. Stanton dhb/a Rex-ford Sand and Gravel Co.), 195 NLRB 378, 381 (1972): and Local 445.International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Edward L. Nezelek. Inc.). 194 NLRB 579. 585(1971), where the Board found similar clauses to be overly broad andviolative of Sec. 8(e).It is equally clear here that article II, section 7, providingthat Respondent may "render assistance to other labor or-ganizations, by removal of its members from jobs ..." isbroad enough to apply to secondary activity and is. on itsface, violative of Section 8(e). Nor does the March 16 letterof interpretation legitimize the unlawful character of article11, section 7. The clause, as Respondent interprets it, pro-tects its individual member-employee's refusal to work atthe premises of another picketed employer, regardless ofwhether the refusal occurs at a separate neutral gate whereno picketing has taken place and regardless of whether Re-spondent or the individual makes the choice. Quoting fromMuskegon Bricklavers Union t 5. Brick/aers Masons andPlasterers Inlernational Union o America (,4 F. CIO)(Greater Muskegon General Contractors .s.socialion) 152NLRB 360 (1965)., enfd. 378 F.2d 859 (6th Cir. 1967), theBoard noted in Bricklavers at 1026.An employer's agreement with a labor organizationpermitting employees to refuse to work in the event theemployer does business with another employer consid-ered objectionable by the labor organization is in prac-tical effect the equivalent of an agreement by the em-ployer not to do business with other employers withinthe meaning of Section 8(e).The Board went on to state in Bricklayers:...it is well established by now that properly estab-lished reserved gates for neutral employers, their em-ployees, and their suppliers on a construction site func-tionally serve the purpose of isolating the dispute tothe primary employer. Respondents therefore admitthat, had a picket line been established in front of theneutral gate which the employees refused to cross, itwould have been a secondary picket line and the picketline clauses in their contracts could not be used to pro-tect refusals to cross such a secondary picket line.However, they would have us do by indirection whatthey can obtain directly that is, achieve contractualprotection for the employees when refusing to enter thepremises of a neutral employer because another em-ployer is involved in labor problems on the same job-site.Contrary to what Respondents suggest, the employ-ees' response in this case does not comport with whathas been traditionally deemed to be primar) activity.Thus, the Board and courts have held that the scope ofSection 8(b)(4) and Section 8(e) does not go so tfar as toprohibit such traditional primary activity as employ-ees' refusal to cross primary picket lines established atthe premises of their own employer or primary picketlines established at the premises of another employer:[citation omitted] but it has never been held to be pri-mary activity when employees refuse to work for theiremployer who is a neutral in the dispute because pick-eting of another employer is taking place nearby on thecommon situs. The only way that the employees' ac-tivity here could be deemed a legitimate response toprimary activity would be to hold that the constructionsite is of such an integrated nature that a primary dis-pute against one employer on the site makes the entireproject a primary situs. However, that is contrary to555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe long-established principles of Denver Building andConstruction Trades Council' and Mark well andHartz8which have been and continue to be the law ofthe land.17 N.L.R.B v. Denver Building and Construction Trades Council,IGould & Preisner], 341 U.S. 675 (1951).'i Markwell and Hartz, Inc. v. N.L.R.B., 387 F.2d 79 (5th Cir. 1967).cert. denied 391 U.S. 914 (1968).With respect to Respondent's contention that article 11,section 7, both as written and as interpreted by Respon-dent, is lawful under the "construction industry proviso" toSection 8(e) as interpreted in Connell and post-Connellguidelines issued by the General Counsel, it is again notedthat Connell was decided approximately I year before theBoard issued its decision in the Bricklayers case and ap-proximately 2 years before the District of Columbia Circuitenforced the Board's Order in that case. I have been unableto find an indication in Bricklayers or any subsequentBoard or court decision, and none has been called to myattention, which would indicate that Connell has broadenedthe scope of the construction industry proviso. Hence, Iconclude that Connell has not changed Board law in thisregard. Since article II, section 7, on its face, is not re-stricted to the contracting or subcontracting of work to bedone on the construction site, it does not come within thefirst proviso to Section 8(e). Moreover, Respondent's at-tempt to bring the section within the construction industryproviso by limiting its application in the "clarification" let-ter of March 16 to construction site work is unsuccessful.Even as "clarified," Respondent may "withdraw" its mem-bers from a construction site. Thus, it expressly provides forwork stoppages. In Bricklayers, the Board discussed thisprecise issue and noted that while "parties can agree toenter into a hot cargo provision and a union can use eco-nomic pressure to obtain such a provision under Section8(e), it cannot use economic means to enforce it." TheBoard then discussed the self-help nature of clauses which"sanctioned 'private economic action by the employees'"and, quoting extensively from Muskegon Bricklayers, supra,noted that such "self-help" provisions have the same effectas a union's inducing employees to strike to enforce such a"hot cargo" clause. The Board went on to find that sincethe clauses in issue in the Bricklayers case were "inter-twined with self-help provisions permitting employees torefuse to perform services for their employer and remainfree from disciplinary sanctions ..." they were "outside theconstruction industry exemption and are violative of Sec-tion 8(e)." The March 16 clarification provides the samesort of self-help action and consequently exceeds the pre-scribed bounds of the first proviso to Section 8(e) and istherefore unlawful.B. Section 8(b)(4)(i) and (ii)(B)By invoking article II, section 7, to remove its employee-members from the jobsite in order "to render assistance" tothe Carpenters in their primary dispute with Stanley and indistributing the "Know Your Rights" leaflet to its em-ployee-members for the same reason, it is all too obviousthat Respondent sought to enmesh Walsh, a neutral em-ployer, in the Carpenters' dispute with Stanley. By suchconduct Respondent induced and encouraged Walsh's em-ployees to engage in a strike or a refusal to perform servicesand coerced and restrained Walsh, all for the purpose offorcing or requiring Walsh to cease doing business withStanley. Such conduct is prohibited by Section 8(b)(4)(i)and (ii)(B) of the Act.Upon the basis of the foregoing findings of fact and theentire record in the case I make the following:CONCI.USIONS OF LAW1. Walsh & Maddox is an employer and person engagedin commerce within the meaning of Section 2(1), (2), (6),and (7) of the Act.2. Guy R. Stanley Construction is a person engaged incommerce within the meaning of Section 2(1), (6), and (7)of the Act.3. Local Union 684, International Brotherhood of Elec-trical Workers, Respondent, and Delta Yosemite DistrictCouncil of' Carpenters, each is a labor organization withinthe meaning of Section 2(5) of the Act.4. By entering into, maintaining, enforcing, and givingeffect to article II, section 7, contained in the collective-bargaining agreement with Walsh & Maddox, Respondenthas engaged in unfair labor practices within the meaning ofSection 8(e) of the Act.5. By inducing and encouraging individuals employed byWalsh & Maddox to engage in a strike or refusal in thecourse of their employment to perform services with an ob-ject of forcing Walsh & Maddox to cease doing businesswith Guy R. Stanley Construction, Respondent has en-gaged in unfair labor practices affecting commerce withinthe meaning of Section 8(b)(4)(i)(B) and Section 2(6) and(7) of the Act.6. By threatening, coercing, and restraining Walsh &Maddox with an object of' forcing said person to ceasedoing business with Guy R. Stanley Construction, Respon-dent has engaged in unfair labor practices affecting com-merce within the meaning of Section 8(b)(4)(ii)(B) and Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act I hereby issue the following recommended:ORDER9The Respondent, Local Union 684, International Broth-erhood of Electrical Workers, Modesto, California, its offi-cers, agents, and representatives, shall:1. Cease and desist from:(a) Entering into, maintaining, enforcing, and giving ef-fect to article 11, section 7, contained in the collective-bar-gaining agreement with Walsh & Maddox or in its collec-tive-bargaining agreement with any other employer to theextent unlawful herein.(b) Inducing and encouraging individuals employed byWalsh & Maddox to engage in a strike or refusal in the9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.556 I.OCAL UNION 684. IBEWcourse of their employment to perform services where allobject thereof is to firce or require Walsh & Maddox tocease doing business with Guy R. Stanley Construction un-der circumstances prohibited by Section 8(b)(4)(i)(B) of theAct.(c) Threatening, restraining, or coercing Walsh & Mad-dox where an object thereof is to force or require said per-sons to cease doing business with Guy R. Stanley Construc-tion under circumstances prohibited by Section8(h)(4)(ii)(B) of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at their business offices and meeting halls copiesof the attached notice marked "Appendix."'°Copies of saidnotice, to be furnished by the Regional Director for Regionl In the event that this Order is enforced bh a Judgment of a t nitedStates Court of Appeals. the words in the notice reading "Posted by Order of32, shall, after being duly signed by the Union's representa-tive, he posted by the Union immediately upon receiptthereofl and he maintained by it for 60 consecutive daysthereafter. in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall he taken by the Union to insure that said noticesare not altered, defaced, or covered by any other material.(h) Sign and mail to the Regional Director for Region 32sufficient copies of said notice, to be furnished by him, forposting by Walsh & Maddox. if willing.(C) Notify the said Regional Director, in writing, within20 days from the date of this Order. what steps have beentaken to comply herewith.the National L.abor Relations Board" shall read "Posted Pursuant ito a Judg-nient of the Utnied States Court of Appeals nfoircing ain Order of the Na-tional Lahor Relations Board"557